Citation Nr: 1623515	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to January 1946.  The Veteran died in February 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.  

This matter was previously before the Board in September 2014 when it was remanded for further development.  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran injured his head when he fell in January 2009 after consuming alcohol, and was, thereafter, hospitalized for approximately two weeks.

2.  The Veteran died in February 2009 from blunt force injury of the head.  

3.  At the time of his death, the Veteran was in receipt of service connection for posttraumatic stress disorder and eczema.

4.  The evidence reflects that the Veteran had an alcohol dependence due to his service-connected PTSD, and that when he drank alcohol he increased his incidents of falls.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in February 2009.  At the time of his death, service connection had been established for posttraumatic stress disorder (PTSD) and eczema.  The appellant contends that service connection for the cause of the Veteran's death is warranted due to his PTSD, alcoholism, and a fall.

The Veteran's March 2009 death certificate lists his cause of death as blunt force injury of the head.  Other significant conditions contributing to death were noted to be hypertensive and atherosclerotic disease, diabetes, and alcoholism.  The Veteran was not in receipt of service-connection for any of those disabilities.  However, the Board has considered his alcoholism, which is noted in his VA clinical records, as it relates to falls and his PTSD. 

The Board finds, as detailed below, there is sufficient evidence that the Veteran drank alcohol to excess due, in part, to his PTSD, and that his alcohol use resulted in falls.  

A March 2003 VA examination report reflects that the examiner diagnosed the Veteran with PTSD and alcohol dependence "in early remission (more likely than not secondary to PTSD)."

An August 2007 VA examination report reflects that the Veteran's alcohol abuse is "an attempt to manage PTSD symptoms and cannot be considered an independent condition."

A June 2008 VA clinical record reflects that the Veteran's daughter called EMS because the Veteran fell.  Upon arrival, EMS found the Veteran with a strong odor of alcohol and the Veteran stated "the Japs are coming to get me."

A September 2008 VA clinical record reflects that the Veteran has a history of falls and reported that he had fallen again recently.  It was noted that the Veteran continues to drink and his wife reported that "he falls more often while drinking." 

A December 2008 VA clinical record reflects that the Veteran "has been drinking heavily in last few days."  The note further reflects that the clinician "[e]ncouraged family to take [patient] in [to mental health ward for treatment] as [patient's] drinking is directly related to [patient's] increase in falls.

A January 2009 VA clinical record reflects that the Veteran presented to the hospital with "abdominal pain and history of multiple recent falls.  The falls occurred day before admit as well as 3 days prior to admit. [Patient] reports haven [sic] drank alcohol on both occasions[.]  [H]as fall both times in his home."  The impression after a CT scan was a probable subarachnoid hemorrhage in the superior right frontal lobe.

The VA clinical records reflect that the Veteran was hospitalized from approximately January 26, 2009 until February 2011.  A February 8, 2009 VA clinical record reflects that the Veteran had a subarachnoid hemorrhage, alcohol withdrawal, and dementia with prolonged hospital course due to poor nutritional status by mouth.  It was noted that the Veteran had alcoholic dementia.    

February 9 and 10, 2010 VA clinical records reflect that the Veteran wanted to go home with his wife and that he would be discharged with hospice at home.  A February [redacted], 2009 VA clinical record reflects that the Veteran was to be discharged on that date and that he would be transferred by ambulance to his home. 

The Veteran's death certificate reflects that he died at his residence on February [redacted], 2009.  

An October 2014 Report of Findings from The University of New Mexico Health Sciences Center, Office of the Medical Investigator, reflects that the Veteran's cause of death was "blunt force injury of the head" on February 9, 2009 due to a fall from standing height.  The Board finds that the document lacks some probative value as it states that the Veteran fell at his home from a standing height on February 9, 2009, when in fact, the Veteran was a hospital in-patient, with prescribed one on one supervision, on February 9, 2009.  Nevertheless, the Veteran was hospitalized due to a fall in January 2009 and the evidence reflects that his health did not significantly improve from his initial date of hospitalization after his January 2009 fall until his transfer to his home with hospice care four days before he died in February 2009. 

In sum, the Veteran's abuse of alcohol was secondary to his service-connected PTSD.  His abuse of alcohol led to an increase in falls.  He received a subarachnoid hemorrhage from a fall in January 2009 and admitted that he had been drinking alcohol prior to that fall.  He was released from the hospital to hospice on February [redacted], 2009 and died four days later from injury to the head.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Based on the foregoing, and in giving the benefit of the doubt to the appellant, the Board finds that the Veteran's service-connected disability (PTSD) was a contributory cause of his death. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


